[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           MAY 15, 2007
                            No. 06-13220
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                D. C. Docket No. 94-00129-CR-J-25-TEM

UNITED STATES OF AMERICA,


                                              Plaintiff-Appellee,

                                 versus

JOHN MARK POLKE,

                                              Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (May 15, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      John Mark Polke appeals his 21-month sentence for violating the conditions

of his supervised release. See 18 U.S.C. § 3583(g). Polke argues that his sentence

is procedurally and substantively unreasonable. We affirm.

                                I. BACKGROUND

      After serving an 84-month sentence of imprisonment based on a conviction

for being a felon in possession of a firearm, 18 U.S.C. § 922(g), Polke began a

three-year term of supervised release on December 13, 2000. Among the

conditions of Polke’s supervised release were that he not commit a federal, state,

or local crime or illegally possess a controlled substance, firearm, or destructive

device. On August 29, 2003, the district court revoked Polke’s supervised release

and sentenced him to one day of imprisonment and 23 months of supervised

release subject to the same conditions as his previous release.

      On May 24, 2005, Polke was arrested after he fled the scene of a stabbing,

and crack cocaine was found in the squad car after his arrest. The government

petitioned to revoke Polke’s supervised release. At the revocation hearing, the

district court found that Polke had violated the conditions of his supervised release

by possessing cocaine and resisting arrest without violence, a Grade B violation.

Polke’s criminal history category was VI, and the advisory Sentencing Guidelines

range for his sentence of imprisonment was 21 to 27 months. U.S.S.G. § 7B1.4(a).

                                          2
The district court revoked Polke’s supervised release and imposed a sentence of

21 months.

                        II. STANDARDS OF REVIEW

      We review de novo the interpretation of sentencing provisions governing

revocation of supervised release. See United States v. Quinones, 136 F.3d 1293,

1294 (11th Cir. 1998). We review for plain error a sentencing argument raised for

the first time on appeal. United States v. Aguillard, 217 F.3d 1319, 1320 (11th

Cir. 2000). We review for reasonableness a sentence imposed for violating a

condition of supervised release. United States v. Sweeting, 437 F.3d 1105, 1106-

07 (11th Cir. 2006).

                                III. DISCUSSION

      Polke argues for the first time on appeal that his sentence is procedurally

unreasonable because the district court failed to calculate and determine the

Guidelines range and consider the statutory sentencing factors, 18 U.S.C.

§ 3553(a). This argument fails. Because the district court found that Polke

possessed a controlled substance, Polke was subject to mandatory revocation and

imprisonment. 18 U.S.C. § 3583(g)(1). When a court decides to revoke

supervised release under 18 U.S.C. § 3583(e), the court must consider the

sentencing factors under section 3553(a), United States v. White, 416 F.3d 1313,

                                         3
1318 (11th Cir. 2005), but “‘when revocation of supervised release is mandatory,

under 18 U.S.C. § 3583(g), the statute does not require consideration of the

§ 3553(a) factors.’” United States v. Brown, 224 F.3d 1237, 1241 (11th Cir. 2000)

(quoting United States v. Giddings, 37 F.3d 1091, 1095 (5th Cir. 1994)). The

district court did not commit plain error when it sentenced Polke.

      Polke also argues that his sentence is substantively unreasonable because he

was within two months of completing his term of supervised release, he had

maintained steady employment and a steady residential address, he had not tested

positive for drugs, and he had recently become a father. We disagree. Polke’s

sentence at the low end of his proffered calculation of the advisory Guidelines

range takes into account these mitigating facts but reflects that Polke had

repeatedly violated the terms of his supervised release and had an extensive

history of recidivism. Under our deferential review, see, e.g., United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005), we cannot say that Polke’s sentence is

unreasonable.

                               IV. CONCLUSION

      Polke’s sentence is

      AFFIRMED.




                                          4